
	
		I
		111th CONGRESS
		2d Session
		H. R. 4659
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to require disclosures
		  to all cosigners and guarantors with respect to any consumer credit transaction
		  or consumer lease that are required to be made to the consumer in connection
		  with such transaction or lease, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Cosigner Protection Act of
			 2010.
		2.Disclosures
			 requiredSection 621 of the
			 Truth in Lending Act (15 U.S.C. 1631(a)) is amended by striking the 2nd
			 sentence and inserting the following new sentence: In a consumer credit
			 transaction or consumer lease involving more than 1 obligor, the creditor or
			 lessor, shall provide all disclosures required under this title with respect to
			 any such transaction or lease to each obligor..
		
